CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 1 of 62




                           A
                    CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 2 of 62
              From:               13.82                                          13.82
                 To: "Heng, Mary Ellen" <MaryEllen.Heng@minneapolismn.gov>
         Subject: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 15:44:45 +0000
 Attachments:                   13.82               _petitioner_Respondent_y_Brock_Fredin_Appellant.pdf
Inline-Images: image003.png


Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                 13.82
Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman                     against the same man. I'm attaching it here. I can tell
you that I've spoken with several of his former colleagues or acquaintances and this seems like a very troubled individual with a documented history of serial harassment
and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
my acquaintance, or in parallel tracks against other women.

The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
thought it was worth at least forwarding the Court of Appeals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
to have more confidence in the need to pursue him in 13.82 case. I know resources and other considerations dictate case load but sometimes having another lawyer
confirm this isn't a total goose chase seems helpful in giving things another look.




                13.82



Minneapolis
City of Lakes




                                                                                                                                                             MPD-9648000067
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 3 of 62




                           B
                     CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 4 of 62
               From: "Patet, Tara (CI-StPaul)" <tara.patet@ci.stpaul.mn.us>
                 To: "Heng, Mary Ellen" <MaryEllen.Heng@minneapolismn.gov>
          Subject: RE: your counterpart at St. Paul?
          Date: Tue, 24 Jan 2017 16:17:06 +0000
 Inline-Images: image001.png


 Certainly.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:16 AM
 To: Patet, Tara (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 Thank you. Can I lets        know this information?


 From: Patet, Tara (CI-StPaul) [ mailto:tara.patetaci.stpaul.mn.us]
 Sent: Tuesday, January 24, 2017 10:15 AM
 To: Heng, Mary Ellen
 Cc: McCabe, David (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
 around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
 investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
 able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

 Thanks again, and have a great Tuesday.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:06 AM
 To: Patet, Tara (CI-StPaul)
 Subject: FW: your counterpart at St. Paul?

 Tara —

 I am forwarding you this email from a colleague of mine who works in our civil division. She is friends with victim                       . I believe you reviewed a case involving
 Ms.Num       and Brock Fredin. Ms.   unimui      asked me to forward on her email and this case to you.


 From:
 Sent:
                  13.82               5 AM
 To: Heng, Mary Ellen
 Subject: your counterpart at St. Paul?

 Mary Ellen,

 Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
 hoping could be forwarded to their attention.

 I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
 because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
 hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                  13.82
 Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman         13.82 against the same man. I'm attaching it here. I can tell
 you that I've spoken with several of his former colleagues or acquaintances and this seems like a very troubled individual with a documented history of serial harassment
 and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
 alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
 my acquaintance, or in parallel tracks against other women.

 The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
 other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
 cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
 thought it was worth at least forwarding the Court of Appeals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
 to have more confidence in the need to pursue him ink                case. I know resources and other considerations dictate case load but sometimes having another lawyer
 confirm this isn't a total goose chase seems helpful in giving things another look.



13.82

                                                                                                                                                              MPD-9648000081
  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 5 of 62




13.82




                                                                    MPD-9648000082
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 6 of 62
            From: "McCabe, David (CI-StPaul)" <david.mccabe@ci.stpaul.mn.us>
              To:                                                    13.43
        Subject: Brock Fredin
             Date: Tue, 24 Jan 2017 16:32:49 +0000
Wine-Images: image001.jpg


13.43       I saw your email to Mary Heng, then to Tara Patet. I have been working on this case for several years now and so far everything I have submitted has been
declined.



               Sergeant David McCabe
               Sex Crimes Unit
               Saint Paul Police Department
               367 Grove Street
               Saint Paul, MN 55101
               Phone 651-266-5702
               Fax 651-266-5529
               david.mccabe@ci.stpaul.mn.us




                                                                                                                                                     MPD-9648000083
                       CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 7 of 62
                From: "Heng, Mary Ellen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                      (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=8FB9455EF86C4CADB15A86AA817EC7B8-HENG, MARY>
                  Tc                                           13.82
          Subject: FW: your counterpart at St. Paul?
           Date: Tue, 24 Jan 2017 16:36:22 -0000
  Inline-Images: image001.png



13.82 I sent this to Tara Patet who is a supervisor over in the St. Paul City Attorney's Office. She did review the case and here is her response.
 From: Patet, Tara (CI-StPaul) [mailto:tara.patet@ci.stpaul.mn.us]
 Sent: Tuesday, January 24, 2017 10:15 AM
 To: Heng, Mary Ellen
 Cc: McCabe, David (CI-StPaul)
 Subject: RE: your counterpart at St. Paul?

 I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
 around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
 investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
 able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

 Thanks again, and have a great Tuesday.


 From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
 Sent: Tuesday, January 24, 2017 10:06 AM
 To: Patet, Tara (CI-StPaul)
 Subject: FW: your counterpart at St. Paul?

 Tara —

 I am forwarding you this email from a colleague of mine who works in our civil division. She is friends with victim        13.82           I believe you reviewed a case involving
    13.82      nd Brock Fredin.      13.82        :sked me to forward on her email and this case to you.

 From:         13.82
 Sent: ues.ay, anuary         17 9:45 AM
 To: Heng, Mary Ellen
 Subject: your counterpart at St. Paul?

  Mary Ellen,

 Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
 hoping could be forwarded to their attention.

 I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
 because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
 hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact



                                                                                 13.82
 Yesterday, the Court of Appeals issued an opinion in a different matter brought by a different woman        13.82        against the same man. I'm attaching it here. I can tell
 you that I've spoken with several of his former colleagues or acquaintances and this seems like a very trou e. in ividual with a documented history of serial harassment
 and escalation. He has been kicked out of a local gym for concerning threatening behavior towards a trainer, has been blacklisted from certain community groups for his
 alarming online conduct, etc. I have serious concerns that if he is not held accountable for violations of this restraining order, he will escalate either in his aggression against
 my acquaintance, or in parallel tracks against other women.

 The "professional courtesy" angle here is that I'm also aware my friend is being contacted by journalists with MPR and City Pages about her experiences with this man and
 other women's restraining orders and issues with him. I believe it is likely the narrative will take a position that "St. Paul is doing nothing to protect them" in light of the
 cops basically telling her her main recourse was stop googling her own name and try to move on with her life despite his persistent attempts to sabotage and harass her. I
 thought it was worth at least forwarding the Court of A eals decision to the potential prosecutors to see if the pattern/trend of this man's troubling behavior causes them
 to have more confidence in the need to pursue him in 1 3.82 case. I know resources and other considerations dictate case load but sometimes having another lawyer
 confirm this isn't a total goose chase seems helpful in giving things another look.




                  13.82


                                                                                                                                                              MPD-9648000084
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 8 of 62




                           C
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 9 of 62
            From: "McCabe, David (CI-StPaul)" <david.mccabe@ci.stpaul.mn.us>
              To:                                                    13.43
        Subject: Brock Fredin
             Date: Tue, 24 Jan 2017 16:32:49 +0000
Wine-Images: image001.jpg


13.43       I saw your email to Mary Heng, then to Tara Patet. I have been working on this case for several years now and so far everything I have submitted has been
declined.



               Sergeant David McCabe
               Sex Crimes Unit
               Saint Paul Police Department
               367 Grove Street
               Saint Paul, MN 55101
               Phone 651-266-5702
               Fax 651-266-5529
               david.mccabe@ci.stpaul.mn.us




                                                                                                                                                     MPD-9648000083
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 10 of 62




                            D
                    CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 11 of 62
              From                                                              13.82
                                                                                        13.82
                  To: "tara.patet@ci.stpaul.mn.us" <tara.patet@ci.stpaul.mn.us>
            Subject: RE: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 18:41:54 -0000
Inline-Images: image004.png; image001.png


Tara,

Thank you so much for such a prompt reply and I understand the challenges and frustrations with perps who are strategic in their contact.




                                                                               13.82
Anyway—I just wanted to be a conduit for that     13.82     decision to make it to your office and make sure the recent contact gets considered. I do think she'll take
comfort knowing that the investigator and your office have a consistent set of eyes on this guy.




              13.82


Minneapolis
City of Lakes

From: Patet, Tara (CI-StPaul) [ mailto:tara.patet©ci.stpaul.mn.us]
Sent: Tuesday, January 24, 2017 10:15 AM
To: Heng, Mary Ellen
Cc: McCabe, David (CI-StPaul)
Subject: RE: your counterpart at St. Paul?

I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

Thanks again, and have a great Tuesday.


From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
Sent: Tuesday, January 24, 2017 10:06 AM
To: Patet, Tara (CI-StPaul)
Subject: FW: your counterpart at St. Paul?

Tara —

   11   $        g you this email from a colle ue of mine who works in our civil division. She is friends with victim      13.82          I believe you reviewed a case involving
 13.82          and Brock Fredin.      13.82       asked me to forward on her email and this case to you.

From                 13.82
Sent: Tuesday, January 24, 2017 9:45 AM
To: Heng, Mary Ellen
Subject: your counterpart at St. Paul?

Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact


                                                                                 13.82
                                                                                                                                                           MPD-9648000087
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 12 of 62




                            E
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 13 of 62
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 14 of 62




                             F
                       CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 15 of 62
            From: "Gorshe, Jill" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=941C24163F2440709C46595663E12447-GORSHE, JIL>
                To: "Lund, Angela" <Angela.Lund@minneapolismn.gov>, "Kasper, Jessica" <Jessica.Kasper@Minneapolismn.gov>, "MacKay, Julie L"
                    <julie.mackay@minneapolismn.gov>
         Subject: RE: HE'S LOST A JOB ALSO "allegedly" over this
             Date: Thu, 13 Apr 2017 21:26:11 -0000
Inline-Images: image001.png


Here's an article that is related:



http://www.citvpages.cominews/accused-stalker-brook-fredin-is-writing-a-horror-storv-and-hes-the-main-character/414395703


Jill Gorshe
Legal Support Specialist

City of Minneapolis - City Attorney's Office
350 S. Fifth St. - Room #210
Minneapolis, MN 55415

Office: 612-673-2669
Jill.Gorshe@minneapolismn.eov


From: Lund, Angela
Sent: Thursday, April 13, 2017 3:47 PM
To: Kasper, Jessica; Gorshe, Jill; MacKay, Julie L
Subject: HE'S LOST A JOB ALSO "allegedly" over this


                                                                                                                                                          umununues me 11C.
                                • Anyone                                                                                                        Edition - theverge.com
                                                       02
                                                                                                                                             An NASA
                                  You
                                                                                                                                                Conditions for Life Detected on Saturn
                                                       1k   Like          Comment         ,4   Share
                                  Your Friends                                                                                                  Moon Enceladus - nytimes.com
                                                                                                                                             "4 Afghanistan
                                  Your Groups
                                                                                                                                                US drops largest non-nuclear bomb in
                                                                   Brock Fredin
                                  Your Friends and                                                                                              Afghanistan after Green... - fox.news.com
                                  Groups                           October 24.2016 td
                                                                                                                                             "v. United Express Flight 3411 Incident
                                                                                                                                                 United passenger dragged off plane likely
                                  Choose a Source...   The good guys always lose. The fight was fixed.                                           to sue airline,... -theguardian.com
                                                                                                                                                 v. United Airlines
                           TAGGED LOCATION                                              Everybody knows - Leonard Cohen                             Scorpion stings man on United flight to
                                                                                                                                                    Calgary - cnbc com
                                • Anywhere                                              Artist Leonard Cohen Songwriters: Leonard Cohen.
                                                                                        Sharon Robinson Lyrics: Everybody knows that the     •      Marshawn Lynch
                                  Maple Grove                                                                                                       Marshawn Lynch Trade to Raiders from
                                                                                        dice are loaded Everybody rolls with their fingers
                            •     Choose a Locator                                                                                                  Seahawks... - bleacherreport.com
                                                                                        crossed...
                                                                                                                                                 v. Justin Trudeau
                                                                                                                                                    Trudeau introduces bill to fully legalize
                           DATE POSTED                                         110      YOUTUBE.COM                                                 marijuana in Canada - thehill.cam
                                • Anytime                                                                                                    ',A Jeffrey Lord
                                                                                                                                                 CNN Commentator Jeffrey Lord
                                  2017                                                                                                           Compares Donald Trump... - varety.com
                                  2016                                                                                                       •      Bashar al-Assad
                                                            Like       U Comment          ,4 Share                                                  Syna's Assad says Idlib chemical attack
                                  2015                                                                                                              fabrication' - jpost.com
                                  Choose a Date                                                                                              •      British Intelligence Agencies
                                                       II          Brock Fredin                                                                     There's something not right here': British
                                                                   September 13 2016 fe                                                             spies warned the US... - yahco.com
                                                                                                                                                    Learn More
                                                       Due to the egregious and misleading smear campaign, I have lost a job
                                                       and have so far been unable to secure re-employment over the past 4
                                                                                                                                             English (US) Espanol
                                                                   my hope tha                           13.82           and
                                                                                                                                             Portugues (Brasil) Francais (France)
                                                       13.82          r will acknowledge their wrongful actions.                              Deutsch
                                                       It goes without saying, this is a very serious matter and their public
                                                       campaign has trashed my career                             dreds of                   Privacy Terms • Advertising Ad ChoicesP
                                                       thousands of dollars. Additionally,             13.82          :nd Twitter            Cookies - More -
                                                                                                                                             Facebook 5 2017
                                                       Defamation
                                                       Continue Reading




                                                       i    Like          Comment         re Share


                                                                                            End of Results




                                                                                                                                                                                                 MPD-9648000139
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 16 of 62
                                                                                                                       rdurneriuu uiscuilunues me l'ILJ uessic
  • Anyone                                                                                                             Edition - theverge Nm
                               02                                                                                      NASA
      You
                                                                                                                       Conditions for Life Detected on Saturn
                               ik Like       up   Comment            Share
                                                                                                                       Moon Enceladus - nytimes.com
      Your Friends
                                                                                                                   •   Afghanistan
      Your Groups
                                                                                                                       US drops largest non-nuclear bomb in
      Your Friends and
      Groups
  • • • Choose a Source
                               II        Brock Fredin
                                         October 24, 2016 0

                               The good guys always lose. The fight was fixed.
                                                                                                                       Afghanistan after Green... - foxnews.com
                                                                                                                   ,s4 United Express Flight 3411 Incident
                                                                                                                       United passenger dragged off plane likely
                                                                                                                       to sue airline,... - theguardian.com
                                                                                                                   'v. United Airlines
 TAGGED LOCATION                                              Everybody knows - Leonard Cohen                          Scorpion stings man on United flight to
                                                                                                                       Calgary - cnbc.com
  • Anywhere                                                  Artist Leonard Cohen Songwriters: Leonard Cohen,
                                                              Sharon Robinson Lyrics: Everybody knows that the       • Marshawn Lynch
      Maple Grove. Mt,                                                                                                 Marshawn Lynch Trade to Raiders from
                                                              dice are loaded Everybody rolls with their fingers
  • • • Choose a Location...                                                                                           Seahawks,.. — bleacherreportcom
                                                              :(t ssed...
                                                                                                                   ,,e Justin Trudeau
                                                                                                                       Trudeau introduces bill to fully legalize
 DATE POSTED                                                  .OUTUBE COM                                              marijuana in Canada - thehttcom
  • Anytime                                                                                                        •     Jeffrey Lord
                                                                                                                         CNN Commentator Jeffrey Lord
     2017                                                                                                                Compares Donald Trump... - variety.com
      2016                                                                                                         o..). Basher al-Assad
                               it Like       in Comment            4 Share                                               Syria's Assad says Idlib chemical attack
     2015                                                                                                                fabrication' - tpost.com
     Choose a Date. .                                                                                              "4 British Intelligence Agencies
                               111       Brock Fredin                                                                    There's something not right here: British
                                         September 13. 2016   el                                                         spies warned the US... - yahoo.com
                                                                                                                       Learn More
                               Due to the egregious and misleading smear campaign, I have lost a job
                               and have so far been unable to secure re-employment over the past 4
                                                                                                                   English (US) Espanol
                               months. It is my hope that Catherine Schaefer, Lindsey Middlecamp. and
                                                                                                                   Portugues (Brasil) Francais (France)
                               Grace Miller will acknowledge their wrongful actions.                                Deutsch
                               It goes without saying, this is a very serious matter and their public
                               campaign has trashed my career and likely cost me hundreds of                       Privacy Terms Advertising Ad Choices (tt
                               thousands of dollars. Additionally, Catherine Schaefer and Twitter                  Cookies More •
                                                                                                                   Facebook OD 2017
                               Defamation =>
                               Continue Reading




                               1M Like       up   Comment          4 Share


                                                                    End of Results




                                                                                                                                                                     MPD-9648000141
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 17 of 62




                           G
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 18 of 62
           From: "Segal, Susan L." <Susan.Segal@minneapolismn.gov>
               To: Colleen OBrien <colleen.obrien@minneapolismn.gov>
       Subject: Fwd: Attention: Security Matter
            Date: Fri, 14 Apr 2017 11:49:32 -0400
Inline-Images: image001.png; brockfredin.jpg


Thanks!

Sent from my iPhone

Begin forwarded message:


From: "Laroen, Barb G." <Barb.Laroen@minneapolismn.gov>
Date: April 13, 2017 at 4:43:44 PM EDT
To: Criminal Division Attorneys <CriminalDivisionAttorneys@minneapolismn.gov>, Criminal Division Specialists
<CriminalDivisionSpecialists@minneapolismn.gov>, Civil Division Attorneys <CivilDivisionAttorneys@minneapolismn.gov>, Civil
Division Specialists <CivilDivisionSpecialists@minneapolismn.gov>, "Mawer, Emily" <emily.mawer@minneapolismn.gov>
Subject: Attention: Security Matter


Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                         MPD-9648000198
                 CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 19 of 62
             From: "O'Brien, Colleen" <Colleen.OBriengminneapolismn.gov>
               To: '
                                                            13.43
           Subject: W: Brock Fredin
             Date: Thu, 13 Apr 2017 20:44:10 +0000
Wine-Images: image002.png; image003.png




From: Mark R Pearson [mailto:Mark.Pearson@municipalbuilding.org]
Sent: Thursday, April 13, 2017 3:43 PM
To: O'Brien, Colleen
Subject: RE: Brock Fredin

Colleen,

 I will forward this information to my security staff and will contact City Security Manager Art Thomas to see what type of other response he may want for this. Thank You.




?lath R. Peondose
Security Supervisor
Municipal Building Commission
Minneapolis City Hall/Courthouse
350 South Fifth St. Suite #105
Minneapolis, MN 55415-1319
Cell 612-290-4635
Office 612-596-9537
Fax 612-596-9561
mark.pearson@municipalbuilding.org
mark.pearson@hennepin.us




From: O'Brien, Colleen [mailto:Colleen.OBrien@minneapolismn.gov]
Sent: Thursday, April 13, 2017 3:26 PM
To: Mark R Pearson <Mark.Pearson@municipalbuilding.org>
Subject: FW: Brock Fredin




                                                                             13.43




                                                                                                                                                     MPD-9648000114
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 20 of 62
            From: Mark R Pearson <Mark.Pearsongmunicipalbuilding.org>
               To: "Kurth, Toddrick D." <Toddrick.Kurth@minneapolismn.gov>
        Subject: FW: Brock Fredin
            Date: Thu, 13 Apr 2017 20:49:35 +0000
 Attachments: brockfredin.jpg; brockfredin2.jpg; brockfredin4.jpg
Wine-Images: innage002.png; image003.png; brockfredin3.jpg


Mr.Kurth,

 We received a message today from the City Attorney's Office regarding a possible threat to a city staff member there. Photos of the suspect, Brock William Fredin
12/12/1983 are attached. I was wondering if you could run this person for any related criminal history, Restraining Orders on-file or any other workup documents you
could find so that we may do a Security Advisory to be kept at the Security Desk in case he shows up here. I will leave it up to you as to whether or not you feel a DVS photo
could be included.




    MUNICIPAL BUILDING
       COMMISSION



litea           Peandoa
Security Supervisor
Municipal Building Commission
Minneapolis City Hall/Courthouse
350 South Fifth St. Suite #105
Minneapolis, MN 55415-1319
Cell 612-290-4635
Office 612-596-9537
Fax 612-596-9561
mark.pearson@municipalbuilding.org
mark.pearson@hennepin.us




From: O'Brien, Colleen [mailto:Colleen.OBrien@ minneapolismn.gov]
Sent: Thursday, April 13, 2017 3:26 PM
To: Mark R Pearson <Mark.Pearson@municipalbuilding.org>
Subject: FW: Brock Fredin




                                                                                                                                                       MPD-9648000120
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 21 of 62
            From: "Laroen, Barb G." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=BB0284FB74EE4E4F8E5DB7E70A16E882-LAROEN, BAR>
               To: "Itie Memene, Ebi" <Ebi.ItieMemene@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Thu, 13 Apr 2017 20:52:24 -0000
Inline-Images: image001.png


I think Colleen was just thinking of the persons wearing the cell phone when she sent it.

From: Itie Memene, Ebi
Sent: Thursday, April 13, 2017 3:45 PM
To: Laroen, Barb G.
Subject: RE: Attention: Security Matter

Thank you Barb! You would think they should send it to everyone.

From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                                     MPD-9648000122
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 22 of 62
            From: "Laroen, Barb G." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=BB0284FB74EE4E4F8E5DB7E70A16E882-LAROEN, BAR>
               To: "Norris, George H." <george.norris@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Thu, 13 Apr 2017 20:52:49 -0000
Inline-Images: image001.png


Certainly

From: Norris, George H.
Sent: Thursday, April 13, 2017 3:46 PM
To: Laroen, Barb G.
Subject: RE: Attention: Security Matter

Thank you, Barb!

~George

George H. Norris |Assistant Minneapolis City Attorney| Direct: (612) 673-3339

From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb

From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O’Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. – Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




                                                                                                                                     MPD-9648000123
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 23 of 62
       From: "O'Brien, Colleen" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
              (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=ADF6EE3ECFDB417C97CDFE46383B4C85-O'BRIEN, CO>
         To: "Thomas, Arthur A." <Arthur.Thomas@minneapolismn.gov>
     Subject: RE: Brock Fredin
       Date: Thu, 13 Apr 2017 21:18:24 -0000
Wine-Images: image001.png


Just to let you know 13.43 tells me his stalking has primarily been cyber related thus far.


From: Thomas, Arthur A.
Sent: Thursday, April 13, 2017 4:16 PM
To: O'Brien, Colleen
Subject: RE: Brock Fredin

Thanks for letting me know Colleen, what's been done so far is great. I'll follow up with Mark P. Tomorrow, I was in
training all day. Thanks



Sent from my Verizon 4G LTE smartphone



      Original message
From: "O'Brien, Colleen" < Colleen.OBrien@minneapolismn.gov>
Date: 4/13/17 15:36 (GMT-06:00)
To: "Thomas, Arthur A." <Arthur.Thomas@minneapolismn.gov>
Cc: "Bradford, Pauline R." < Pauline. Bradford@minneapolismn.gov>
Subject: FW: Brock Fredin

FYI Art - I notified building security and they are taking steps. I have notified reception staff and posted his picture at
the front desk.

If you think I should do anything else let me know.

Colleen




                                                                             13.43




                                                                                                           MPD-9648000134
                       CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 24 of 62
            From: "Gorshe, Jill" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=941C24163F2440709C46595663E12447-GORSHE, JIL>
                To: "Lund, Angela" <Angela.Lund@minneapolismn.gov>, "Kasper, Jessica" <Jessica.Kasper@Minneapolismn.gov>, "MacKay, Julie L"
                    <julie.mackay@minneapolismn.gov>
         Subject: RE: HE'S LOST A JOB ALSO "allegedly" over this
             Date: Thu, 13 Apr 2017 21:26:11 -0000
Inline-Images: image001.png


Here's an article that is related:



http://www.citvpages.cominews/accused-stalker-brook-fredin-is-writing-a-horror-storv-and-hes-the-main-character/414395703


Jill Gorshe
Legal Support Specialist

City of Minneapolis - City Attorney's Office
350 S. Fifth St. - Room #210
Minneapolis, MN 55415

Office: 612-673-2669
Jill.Gorshe@minneapolismn.eov


From: Lund, Angela
Sent: Thursday, April 13, 2017 3:47 PM
To: Kasper, Jessica; Gorshe, Jill; MacKay, Julie L
Subject: HE'S LOST A JOB ALSO "allegedly" over this


                                                                                                                                                          umununues me 11C.
                                • Anyone                                                                                                        Edition - theverge.com
                                                       02
                                                                                                                                             An NASA
                                  You
                                                                                                                                                Conditions for Life Detected on Saturn
                                                       1k   Like          Comment         ,4   Share
                                  Your Friends                                                                                                  Moon Enceladus - nytimes.com
                                                                                                                                             "4 Afghanistan
                                  Your Groups
                                                                                                                                                US drops largest non-nuclear bomb in
                                                                   Brock Fredin
                                  Your Friends and                                                                                              Afghanistan after Green... - fox.news.com
                                  Groups                           October 24.2016 td
                                                                                                                                             "v. United Express Flight 3411 Incident
                                                                                                                                                 United passenger dragged off plane likely
                                  Choose a Source...   The good guys always lose. The fight was fixed.                                           to sue airline,... -theguardian.com
                                                                                                                                                 v. United Airlines
                           TAGGED LOCATION                                              Everybody knows - Leonard Cohen                             Scorpion stings man on United flight to
                                                                                                                                                    Calgary - cnbc com
                                • Anywhere                                              Artist Leonard Cohen Songwriters: Leonard Cohen.
                                                                                        Sharon Robinson Lyrics: Everybody knows that the     •      Marshawn Lynch
                                  Maple Grove                                                                                                       Marshawn Lynch Trade to Raiders from
                                                                                        dice are loaded Everybody rolls with their fingers
                            •     Choose a Locator                                                                                                  Seahawks... - bleacherreport.com
                                                                                        crossed...
                                                                                                                                                 v. Justin Trudeau
                                                                                                                                                    Trudeau introduces bill to fully legalize
                           DATE POSTED                                         110      YOUTUBE.COM                                                 marijuana in Canada - thehill.cam
                                • Anytime                                                                                                    ',A Jeffrey Lord
                                                                                                                                                 CNN Commentator Jeffrey Lord
                                  2017                                                                                                           Compares Donald Trump... - varety.com
                                  2016                                                                                                       •      Bashar al-Assad
                                                            Like       U Comment          ,4 Share                                                  Syna's Assad says Idlib chemical attack
                                  2015                                                                                                              fabrication' - jpost.com
                                  Choose a Date                                                                                              •      British Intelligence Agencies
                                                       II          Brock Fredin                                                                     There's something not right here': British
                                                                   September 13 2016 fe                                                             spies warned the US... - yahco.com
                                                                                                                                                    Learn More
                                                       Due to the egregious and misleading smear campaign, I have lost a job
                                                       and have so far been unable to secure re-employment over the past 4
                                                                                                                                             English (US) Espanol
                                                                   my hope tha                           13.82           and
                                                                                                                                             Portugues (Brasil) Francais (France)
                                                       13.82          r will acknowledge their wrongful actions.                              Deutsch
                                                       It goes without saying, this is a very serious matter and their public
                                                       campaign has trashed my career                             dreds of                   Privacy Terms • Advertising Ad ChoicesP
                                                       thousands of dollars. Additionally,             13.82          :nd Twitter            Cookies - More -
                                                                                                                                             Facebook 5 2017
                                                       Defamation
                                                       Continue Reading




                                                       i    Like          Comment         re Share


                                                                                            End of Results




                                                                                                                                                                                                 MPD-9648000139
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 25 of 62
            From:                                             13.82
                To: "Laroen, Barb G." <Barb.Laroengminneapolismn.gov>, "Criminal Division Attorneys"
                    <CriminalDivisionAttorneys@minneapolismn.gov>, "Criminal Division Specialists"
                    <CriminalDivisionSpecialists@minneapolismn.gov>, "Civil Division Attorneys"
                    <CivilDivisionAttorneys@minneapolismn.gov>, "Civil Division Specialists"
                    <CivilDivisionSpecialists@minneapolismn.gov>, "Mawer, Emily" <emily.mawer@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
             Date: Fri, 14 Apr 2017 14:23:42 +0000
Inline-Images: image001.png




                                                                               13.82


From: Laroen, Barb G.
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb


From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O'Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. — Room 210
Minneapolis, MN 55415

Office: 612-673-2966
colleen.obrien@minneapolismn.gov




Minneapolis
City of Lakes




                                                                                                                                     MPD-9648000150
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 26 of 62
           From: "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>
             To: "Saunders. Jennifer" <Jennifer.Saunders(@minneapolismn.gov>,
                                         13.82             "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>,
                 "Kovalesky, Kerri" <Kerri.Kovalesky@minneapolismn.gov>, "Antila, Nicholas C." <nicholas.antila@minneapolismn.gov>,
                 "Zettler, Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:39:31 +0000
Inline-Images: image001.png


I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 7017 10:38 AM
To: Osborne, Burt T.;          13.82
Subject: RE: Attenti Fl. ecutiLy [duet
                                                    Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.


Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To                              Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
            1 .3.N         _
Su                               Matter

Well, but why did Barb send the email below? What was the reason for that?


From:
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 9:54 AM
To:          13.82             ; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subjec •        en ion: ecunty Matter

Why are we banning him from here? Did he come here and seek to get in?


From             13.82
Sent: l-riclay, April 14, ZU1/ 9:5U AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                                                                          MPD-9648000177
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 27 of 62




                                                                  MPD-9648000199
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 28 of 62
           From: "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>
               To: "Kovalesky, Kerri" <Kerri.Kovalesky@minneapolismn.gov>, "Saunders, Jennifer"
                   <Jennifer.Saunders@minneapolismn.gov>, "Kruchowski Barrette, Paula" <Paula.Kruchowski@minneapolismn.gov>,
                   "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>, "Antila, Nicholas C."
                   <nicholas.antila@minneapolismn.gov>, "Zettler, Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:45:28 +0000
Inline-Images: image001.png


Yeah Dixon you putz.

From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don’t inform folks about what the fuck is actually going on.

From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To: Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?

From: Kruchowski Barrette, Paula
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I have no idea. It’s weird because his legal stuff never even happened in Hennepin County, so I don’t know what he’d
be doing here. I sent it to Linda down here just because he knows where I work and there has to be a reason why
somebody doesn’t want him around. I don’t want him trying to get in here to try to visit me, especially since his own
sister told me he was a mental.

Paula Kruchowski Barrette
Assistant Minneapolis City Attorney
Assigned to the Minneapolis Police Department’s Domestic Assault Unit
350 South Fifth Street, Room 108
Minneapolis, MN 55415
612-673-2954/612-673-5412
paula.kruchowski@minneapolismn.gov


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 9:54 AM
To: Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Why are we banning him from here? Did he come here and seek to get in?

From: Kruchowski Barrette, Paula
Sent: Friday, April 14, 2017 9:50 AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                                                                         MPD-9648000189
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 29 of 62
            From: "    13.82      13.82 13.82                    13.82
                To: "Dixon, Christopher J." <Christopher.Dixon@minneapolismn.gov>, "Kovalesky, Kerri"
                    <Kerri.Kovalesky@minneapolismn.gov>, "Osborne, Burt T." <Burt.Osborne@minneapolismn.gov>, "Saunders, Jennifer"
                    <Jennifer.Saunders@minneapolismn.gov>, "Antila, Nicholas C." <nicholas.antila@minneapolismn.gov>, "Zettler,
                    Gretchen L." <Gretchen.Zettler@minneapolismn.gov>
         Subject: RE: Attention: Security Matter
             Date: Fri, 14 Apr 2017 15:45:53 +0000
Inline-Images: image001.png


I totally agree with Burt. If there's a security alert, we should know why.

13.82           13.82             13.82


                                                   13.82
                          13.82


From: Dixon, Christopher J.
Sent: Friday, April 14, 2017 10:43 AM
To: Kovalesky, Kern; Osborne, Burt T.; Saunders, Jennifer;           13.82      13.82           Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I have absolutely no idea. I'll try to find out.

Christopher J. Dixon
Supervising Attorney - Criminal
Minneapolis City Attorney's Office
Office: (612) 673-2240
Fax: (612) 673-2189
christopherclixon(aminneapolismn.gov

From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer;          13.82                     ; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; 13.82       13.82 =;               Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; 13.82        13.82 =;            Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Frida April 14 2017 10:37 AM
To:             13.82 , =;      Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?


From: 13.82          13.82
Sent: Friday, April 14, 2017 9:57 AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kern; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                        13.82

                                                                                                                                                  MPD-9648000192
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 30 of 62
               13.82
13.82          13.82             13.82


                                             13.82
                         13.82


From: Osborne, Burt T.
Sent: Frida April 14 2017 9:54 AM
To: 13.82       13.82 , =;      Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Why are we banning him from here? Did he come here and seek to get in?


From: 13.82          13.82
Sent: Friday, April 14, 2017 9:50 AM
To: Dixon, Christopher J.; Osborne, Burt T.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




     SIOn      1     510      n 1     510




From: Dixon, Christopher J.
Sent: Frida April 14 2017 9:29 AM
To:             13.82 ,
Subject: RE: Attention: Security Matter

Do you know what his issue is?

Christopher J. Dixon
Supervising Attorney - Criminal
Minneapolis City Attorney's Office
Office: (612) 673-2240
Fax: (612) 673-2189
christopherdixon(aminneaoolismn.aov

From: 13.82          13.82
Sent: Friday, April 14, 2017 9:24 AM
To: Laroen, Barb G.; Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily


                                                                              13.82
13.82          13.82             13.82

                                              13.82
                         13.82


From: Laroen, Barb G.




                                                                                                                                                      MPD-9648000193
                   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 31 of 62
Sent: Thursday, April 13, 2017 3:44 PM
To: Criminal Division Attorneys; Criminal Division Specialists; Civil Division Attorneys; Civil Division Specialists; Mawer, Emily
Subject: Attention: Security Matter

Think you should see this too.

Barb


From: O'Brien, Colleen
Sent: Thursday, April 13, 2017 3:36 PM
To: Civil Division Support Staff; Criminal Division Support Staff
Cc: White, Lynn M
Subject: Attention: Security Matter

If this person comes to the lobby please leave the area and notify security, 612-348-5111. Do not grant access to him.

I have posted his picture at the desk as well. His name is Brock Fredin.

Colleen O'Brien
Manager of Administration
Office of the City Attorney

City of Minneapolis - Department
350 S. Fifth St. — Room 210
Minneapolis, MN 55415

Office: 612-673-2966
col leen.obrien@ minnea polismn.gov




Minneapolis
City of Lakes




                                                                                                                                     MPD-9648000194
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 32 of 62
           From                                              13.82
               To: "Miller, Thomas J." <Thomas.Miller@minneapolismn.gov>
        Subject: FW: Attention: Security Matter
            Date: Fri, 14 Apr 2017 15:46:32 +0000
Wine-Images: image001.png


This is what I sent to the first folks who asked me. It's all I know.




                                                 13.82

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:45 AM
To: Kovalesky, Kerri; Saunders, Jennifer,
Subject: RE: Attention: Security Matter           13.82                 Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.


Yeah Dixon you putz.


From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer
Subject: RE: Attention: Security Matter
                                                    13.82                Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.


Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer;           13.82               Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14 I   i :iu
To: Osborne, Burt T.;           13.82               Dixon, Christopher J.; Kovalesky, Kent Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: ecunty ' atter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?


From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:37 AM
To:           13.82            • Dixon, Christopher J.; Kovalesky, Kent Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Well, but why did Barb send the email below? What was the reason for that?

Fromi             13.82
Sent: rnaay, Apni 14, zw.i 9:5/ AM
To: Osborne, Burt T.; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Saunders, Jennifer; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter




                                                                                 13.43


                                                13.82


                                                                                                                                            MPD-9648000195
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 33 of 62




                            H
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 34 of 62
           From:
                                                           13.82
               To: "Miller, Thomas J." <Thomas.Miller@minneapolismn.gov>
        Subject: RE: Attention: Security Matter
            Date: Fri, 14 Apr 2017 16:08:25 +0000
Inline-Images: image001.png


Nope. His last name is Fredin.




                                                      13.82

From: Miller, Thomas J.
Se
To
Su

Thanks! F.Y.I. I could not locate anything in Civil PM that involves him. Is his last name Amdahl?


From             13.82
Sent: I-nclay, April 14, LW/ 1U:4/ AM
To: Miller, Thomas J.
Subject: FW: Attention: Security Matter

This is what I sent to the first folks who asked me. It's all I know.




                                             13.82

From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:45 AM
To: Kovalesky, Kerri; Saunders, Jennifer            13.82               Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter


         13.43
From: Kovalesky, Kerri
Sent: Friday, April 14, 2017 10:41 AM
To: Osborne, Burt T.; Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Agreed. Dixon, can you get on this????




From: Osborne, Burt T.
Sent: Friday, April 14, 2017 10:40 AM
To: Saunders, Jennifer; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

I hate it when the bosses send cryptic shit like that and don't inform folks about what the fuck is actually going on.


From: Saunders, Jennifer
Sent: Friday, April 14, 2017 10:38 AM
To: Osborne, Burt T.; Kruchowski Barrette, Paula; Dixon, Christopher J.; Kovalesky, Kerri; Antila, Nicholas C.; Zettler, Gretchen L.
Subject: RE: Attention: Security Matter

Colleen sent the original email to the civil division so he maybe has a matter with you guys?




                                                                                                                                           MPD-9648000207
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 35 of 62




                                I
   CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 36 of 62




Saint Paul Police Complaint Number 1728017
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 37 of 62




                             J
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 38 of 62
            From: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
               To: "Zenzen, Mary L." <Mary.Zenzen@minneapolismn.gov>, "Wallace, Thaya" <Thaya.Wallace@minneapolismn.gov>,
                   "Carey, Ruth E." <Ruth.Carey@minneapolismn.gov>, "Meuwissen, Caresa M."
                   <Caresa.Meuwissen@minneapolismn.gov>, "Inthichack, Noah" <noah.inthichack@minneapolismn.gov>
               Cc: datapractices <datapractices@minneapolismn.gov>
          Subject: RE: Request Public Data DP 181303 / MPD-9648
             Date: Tue, 17 Apr 2018 20:48:33 +0000
Inline-Images: image001.png; image002.jpg


Hi all,

Thanks for checking on that, Mary.
I will facilitate all communication on this request – do not contact the requester directly.

Timeframe for No.10 – please check back to 2000 if possible?
Thanks for checking on that too!
J

-Lisa
From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:31 AM
To: Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices; Lamor, Lisa
Subject: RE: Request Public Data DP 181303

I see. So I’d advise intake to log this and send the DP tracking number to Lisa. Lisa, I’m not sure if you want us to correspond with the requestor directly, but you could have
our MPD number for reference. Lisa, could you get a timeframe from the requestor for No. 10? Not sure how far back the precincts will have data to begin with.

Once we have that clarification, the RIU processor should reach out to the precincts and get whatever data makes sense to address No. 10. Then as far as No. 1, I’d start with
a CAPRS name check?


Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: Wallace, Thaya
Sent: Tuesday, April 17, 2018 10:25 AM
To: Zenzen, Mary L.; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Subject: RE: Request Public Data DP 181303

Not sure about the City Attorney’s Office; the Precincts get them.

From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:20 AM
To: Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah; Wallace, Thaya
Subject: FW: Request Public Data DP 181303
Importance: High

Would any order for protection shared with MPD be kept in one place? Would the city attorney’s office receive copies of OFPs?



Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




                                                                                                                                                          MPD-9648001232
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 39 of 62
From: Responsible Authority
Sent: Tuesday, April 17, 2018 8:17 AM
To: Zenzen, Mary L.
Subject: FW: Request Public Data DP 181303
Importance: High

Good morning Mary,

We received the following request – I have highlighted parts that seem to apply potentially to MPD.

I would appreciate it if I could get a status in the next day or so of what you think you might be able to find that would be great. Number 10 is a bit confusing, but I hope
maybe it makes sense to you? (It took a while to sort through this one so I apologize for the short notice.)

I’ll be back at my desk this afternoon (around 2:30?) if you have any questions.
Thanks so much!
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: City of Minneapolis [ mailto:no-reply@wufoo.com]
Sent: Wednesday, April 04, 2018 12:47 PM
To: brockf12@gmail.com
Subject: Request Public Data


Thank you for submitting a request for government data to the City of Minneapolis. Your request has been received and
assigned a tracking number: DP_181303. Please refer to this number in any correspondence related to the request.


We may contact you if we have any questions about your request or to update you on its status. Find out more about public
data requests at: http://www.minneapolismn.gov/datapractices/publicdata.


Thank you for your interest.


Request Public Data
 Required. Briefly describe the data that you are requesting. Be as specific as possible. See ourFAQs for more information. *
 1. All documents in Your possession, custody or control concerning, relating to and/or referencing Brock Fredin.
 2. All communications concerning or relating to Brock Fredin.
 3. All communications between Susan Segal, Lindsey Middlecamp, David McCabe, Amy Boyer, Yamy Vang, You and St. Paul City Attorney's Office and/or St. Paul Police,
 Ramsey County Sheriff, Hudson Police/Tracy Hall, or St. Croix County Sheriff concerning or relating to Brock Fredin.
 4. Any knowledge of an April 27th, 2017 raid of Brock Fredin's home in Hudson, Wisconsin.
 5. Any knowledge of @CardsAgstHrsmt discussed between City employees, staff, or vendors within your possession.
 6. All Information Technology (IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account including timestamps, IP addresses, and/or
 work station numbers.
 7. All Information Technology (IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account relating to Brock Fredin.
 8. All Information Technology (IT) data relating to viewing, posting, and/or use of researching Brock Fredin.
 9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.
 10. Gender breakdown for all ex-parte and Final HRO/Orders of Protection sent to the Minneapolis Police from the Hennepin County and/or Ramsey County District
 Court.


 Optional. We will determine where to search based on the type of City Attorney's Office
 data requested. If you believe specific people, roles, or        Minneapolis Police
 departments may have data, identify them here.

 Indicate how we can contact you. The following information is         brock fredin
 optional; however, we need some way to contact you about your
 request.

 Name

 Email                                                                 brockf12@gmail.com

 Other contact information                                             4152838366




                                                                                                                                                          MPD-9648001233
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 40 of 62
           From: Responsible Authority <ResponsibleAuthority@minneapolismn.gov>
               To: "Hagedorn, Roger" <Roger.Hagedorn@Minneapolismn.gov>
        Subject: RE: Request Public Data DP 181303
            Date: Tue, 17 Apr 2018 21:00:25 +0000
Inline-Images: image001.jpg


Hi Roger,
I can certainly indicate that there is no responsive data regarding the use of hashtags and/or twitter postings.

However, since you indicated that we can monitor activity inside our network, do you think you might have anything responsive to:
        8. All Information Technology (IT) data relating to viewing, posting, and/or use of researching Brock Fredin.
        9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.

Is that kind of data search-able?

Thanks so much for your help, Roger - I appreciate your quick response,
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: Hagedorn, Roger
Sent: Tuesday, April 17, 2018 9:35 AM
To: Responsible Authority
Subject: RE: Request Public Data DP 181303

Lisa,
I’m sorry to say that I can’t help you with this and I don’t think that anyone at the City can. While we monitor activity inside our network, we have no control or monitoring
capability over what happens outside of it. There may be tools to track Twitter postings, but the City doesn’t have such tools and I’m afraid I have no experience in that
whatsoever.

Roger
X3182

From: Responsible Authority
Sent: Tuesday, April 17, 2018 8:19 AM
To: Hagedorn, Roger <Roger.Hagedorn@Minneapolismn.gov>
Subject: FW: Request Public Data DP 181303

Good morning Roger,

We received the following request – I’ve highlighted a few areas that I’m hoping you can help me with for processing.

Are the highlighted items even things you can even assemble somehow?

If you could let me know whether or not it’s even possible to get this data as soon as you have a moment, I’d appreciate it.

Thanks so much,
-Lisa

Lisa Lamor l Records Management Specialist l City of Minneapolis – City Clerk’s Office l Office: 612-673-2296 l lisa.lamor@minneapolismn.gov

Submit data requests and learn more about open government [here]




From: City of Minneapolis [ mailto:no-reply@wufoo.com]
Sent: Wednesday, April 04, 2018 12:47 PM
To: brockf12@gmail.com
Subject: Request Public Data

Thank you for submitting a request for government data to the City of Minneapolis. Your request has been received and assigned a
tracking number: DP_181303. Please refer to this number in any correspondence related to the request.

We may contact you if we have any questions about your request or to update you on its status. Find out more about public data requests
at: http://www.minneapolismn.gov/datapractices/publicdata.

Thank you for your interest.




                                                                                                                                                        MPD-9648001234
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 41 of 62
            From: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
               To: "Zenzen, Mary L." <Mary.Zenzen@minneapolismn.gov>
          Subject: RE: Request Public Data DP 181303 / MPD-9648
             Date: Wed, 2 May 2018 18:48:42 +0000
Inline-Images: image001.png; image002.jpg


Hi Mary,

Just following up to see if you have had any success in finding out information on this one – I saw you asked a bunch of folks then pulled back and indicated you’d be
working with CAO on collection.
Any update?

Thanks!
-Lisa

From: Lamor, Lisa
Sent: Tuesday, April 17, 2018 3:49 PM
To: Zenzen, Mary L.; Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices
Subject: RE: Request Public Data DP 181303 / MPD-9648

Hi all,

Thanks for checking on that, Mary.
I will facilitate all communication on this request – do not contact the requester directly.

Timeframe for No.10 – please check back to 2000 if possible?
Thanks for checking on that too!
J

-Lisa
From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:31 AM
To: Wallace, Thaya; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Cc: datapractices; Lamor, Lisa
Subject: RE: Request Public Data DP 181303

I see. So I’d advise intake to log this and send the DP tracking number to Lisa. Lisa, I’m not sure if you want us to correspond with the requestor directly, but you could have
our MPD number for reference. Lisa, could you get a timeframe from the requestor for No. 10? Not sure how far back the precincts will have data to begin with.

Once we have that clarification, the RIU processor should reach out to the precincts and get whatever data makes sense to address No. 10. Then as far as No. 1, I’d start with
a CAPRS name check?


Mary Zenzen
Manager, Police Record Services
City of Minneapolis – Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: Wallace, Thaya
Sent: Tuesday, April 17, 2018 10:25 AM
To: Zenzen, Mary L.; Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah
Subject: RE: Request Public Data DP 181303

Not sure about the City Attorney’s Office; the Precincts get them.

From: Zenzen, Mary L.
Sent: Tuesday, April 17, 2018 10:20 AM
To: Carey, Ruth E.; Meuwissen, Caresa M.; Inthichack, Noah; Wallace, Thaya
Subject: FW: Request Public Data DP 181303
Importance: High

Would any order for protection shared with MPD be kept in one place? Would the city attorney’s office receive copies of OFPs?



Mary Zenzen
Manager, Police Record Services




                                                                                                                                                          MPD-9648001243
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 42 of 62
    From: Open City <OpenCity@minneapolismn.gov>
        To: <mary.zenzen@minneapolismn.gov>
 Subject: DR18_001303 - #1, #10
     Date: Sun, 7 Oct 2018 08:50:40 -0700


Mary Zenzen,


Complete by 2018-10-07.

Thank you,
Lisa Lamor




Reference number: DR18_001303
What: 1. All documents in Your possession, custody or control concerning, relating to and/or referencing Brock Fredin. 2. All communications concerning or relating to Brock Fredin.
3. All communications between Susan Segal, Lindsey Middlecamp, David McCabe, Amy Boyer, Yamy Vang, You and St. Paul City Attorney's Office and/or St. Paul Police, Ramsey
County Sheriff, Hudson Police/Tracy Hall, or St. Croix County Sheriff concerning or relating to Brock Fredin. 4. Any knowledge of an April 27th, 2017 raid of Brock Fredin's home in
Hudson, Wisconsin. 5. Any knowledge of @CardsAgstHrsmt discussed between City employees, staff, or vendors within your possession. 6. All Information Technology (IT) data
relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account including timestamps, IP addresses, and/or work station numbers. 7. All Information Technology
(IT) data relating to viewing, posting, and/or use of the @CardsAgstHrsmt Twitter account relating to Brock Fredin. 8. All Information Technology (IT) data relating to viewing,
posting, and/or use of researching Brock Fredin. 9. All database and/or Information Technology (IT) checks, edits, views, etc by City staff relating to or referencing Brock Fredin.
10. Gender breakdown for all ex-parte and Final HRO/Orders of Protection sent to the Minneapolis Police from the Hennepin County and/or Ramsey County District Court. From: To:
Who: City Attorney's Office Minneapolis Police How: brock fredin brockf12@gmail.com 4152838366
Requestor information: brock fredin
Requestor email: brockf12@gmail.com


Ref:MSG1639564




                                                                                                                                                            MPD-9648001257
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 43 of 62




                                                                                13.393




From: MacDonald, Kyle H
Sent: Wednesday, October 31, 2018 10:37 AM
To: Zenzen, Mary L. <Mary.Zenzen@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>; Bachun, Caroline M. <Caroline.Bachun@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

I've completed reviewing a number of emails related to this requestor. I initially searched MPD/police locations, which yielded around 120 documents. I then expanded my
search to include public email boxes and ended up with around 450 emails from the City Attorney's Office and emails between the victim, a city employee, and outside
counsel. I'm not sure if others have reviewed these emails as part of City Clerk review or City Attorney's Office. I marked many documents for Attorney review, mainly
because most of these documents involve Susan Segal and other attorneys in the CAO. The documents are in DISCO under the folder MPD 9648.

I've included Carol on this email as part of the attorney review.

Thank you,

Kyle

From: Zenzen, Mary L.
Sent: Tuesday, October 30, 2018 9:48 AM
To: MacDonald, Kyle H <kyle.macdonald@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

Good catch — if you're talking about part 10, he's asking for a gender breakdown, which isn't data that is collected, so we can cross that one off.



Mary Zenzen
Manager, Police Record Services
City of Minneapolis — Police Department
612-673-3996
mary.zenzen@minneapolismn.gov




From: MacDonald, Kyle H
Sent: Tuesday, October 30, 2018 9:44 AM
To: Zenzen, Mary L. <Mary.Zenzen@ minneapolismn.gov>
Cc: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 and CCO 181303

I'm working on the email pull for this request. I notice that the requestor also wants copies of all HROs filed against this person. Has this part of the request been
addressed or do we still need to send out emails to the various precincts?

From: Zenzen, Mary L.




                                                                                                                                                          MPD-9648001265
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 44 of 62
          From: "Zenzen, Mary L." </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=0A190BE2DBF94840AA45CBF9B4F9B1DE-ZENZEN, MAR>
            To: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
            Cc: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
     Subject: MPD 9648 and CCO 181303
          Date: Fri, 26 Oct 2018 20:12:26 -0000
 Embedded: unnamed


Kyle, please see the attached request. Could you add this to your email pull list (See: no. 2 of his numbered list). I would search with his name as the keyword(s).

Let me know what comes back and we can discuss how to approach the review.

Thanks!




                                                                                                                                                         MPD-9648001260
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 45 of 62
    From: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
          To: "Lamor, Lisa" <lisa.lamor@minneapolismn.gov>
 Subject: RE: MPD 9648 / DP 181303 - Fredin
     Date: Fri, 31 May 2019 14:12:34 +0000


I’m not sure what happened with this request. I have a folder labeled Fredin production however it’s empty. I’m looking through my assorted flash drives and I don’t see
one labeled 9648 or 181303.

From: Lamor, Lisa
Sent: Friday, May 31, 2019 8:37 AM
To: MacDonald, Kyle H <kyle.macdonald@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

Good morning Kyle,

I was wondering if you could give me a status update on this one…?

Any information would be most appreciated.

Thanks!
-Lisa
From: MacDonald, Kyle H
Sent: Monday, April 01, 2019 12:51 PM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: MPD 9648 / DP 181303 - Fredin

Good afternoon again,

I’ve completed the review of the Brock Fredin documents. I think this one initially came through the clerk’s office. Everything has been reviewed by me and Carol B. I’ll load
this and the Horowitz request on to a flash drive. I’m assuming that you would want to handle contact with the requestor?

Kyle MacDonald
Records Management Specialist

City of Minneapolis – Police Department
Records Information Unit
350 S. Fifth St. – Room # 31
Minneapolis, MN 55415

612-673-6101
Kyle.macdonald@minneapolismn.gov

*The Minneapolis Police Department recently began using a new Records Management System for storing and retrieving data related to MPD cases. Your patience is
appreciated, as delays in responding to and fulfilling requests for police data are expected during the implementation of the new system.




                                                                                                                                                        MPD-9648001276
                  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 46 of 62
    From: "Lamor, Lisa" </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
          (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=F75744158FF4403AA2F6870390C7BB67-LAMOR, LISA>
          To: "MacDonald, Kyle H" <kyle.macdonald@minneapolismn.gov>
 Subject: RE: MPD 9648 / DP 181303 - Fredin
     Date: Fri, 31 May 2019 14:13:14 -0000


Hmm… a mystery…
Does MPD-9648 still show open?



From: MacDonald, Kyle H
Sent: Friday, May 31, 2019 9:13 AM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

I’m not sure what happened with this request. I have a folder labeled Fredin production however it’s empty. I’m looking through my assorted flash drives and I don’t see
one labeled 9648 or 181303.

From: Lamor, Lisa
Sent: Friday, May 31, 2019 8:37 AM
To: MacDonald, Kyle H <kyle.macdonald@minneapolismn.gov>
Subject: RE: MPD 9648 / DP 181303 - Fredin

Good morning Kyle,

I was wondering if you could give me a status update on this one…?

Any information would be most appreciated.

Thanks!
-Lisa
From: MacDonald, Kyle H
Sent: Monday, April 01, 2019 12:51 PM
To: Lamor, Lisa <lisa.lamor@minneapolismn.gov>
Subject: MPD 9648 / DP 181303 - Fredin

Good afternoon again,

I’ve completed the review of the Brock Fredin documents. I think this one initially came through the clerk’s office. Everything has been reviewed by me and Carol B. I’ll load
this and the Horowitz request on to a flash drive. I’m assuming that you would want to handle contact with the requestor?

Kyle MacDonald
Records Management Specialist

City of Minneapolis – Police Department
Records Information Unit
350 S. Fifth St. – Room # 31
Minneapolis, MN 55415

612-673-6101
Kyle.macdonald@minneapolismn.gov

*The Minneapolis Police Department recently began using a new Records Management System for storing and retrieving data related to MPD cases. Your patience is
appreciated, as delays in responding to and fulfilling requests for police data are expected during the implementation of the new system.




                                                                                                                                                        MPD-9648001277
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 47 of 62




                            K
                CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 48 of 62
      From: "Nilsson, Erik A." <Erik.Nilsson@minneapolismn.gov>
        To: "Segal, Susan L." <Susan.Segal@minneapolismn.gov>
 Subject: FW:
      Date: Tue, 22 Aug 2017 18:11:36 +0000


FYI




                                                              13.43




                                                                                  MPD-9648001109
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 49 of 62




                             L
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 50 of 62




                                                           June 26, 2019
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 51 of 62
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 52 of 62
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 53 of 62




                           M
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 54 of 62
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 55 of 62
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 56 of 62




                            N
  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 57 of 62



                                     A19-0085
                                                                     September 12, 2019
                             STATE OF MINNESOTA

                             IN COURT OF APPEALS


State of Minnesota,

                           Respondent,
                                                    AFFIDAVIT IN
vs.                                                 SUPPORT OF MOTION

Brock William Fredin,

                           Appellant.


Melissa Sheridan, being first duly sworn, states:

      1. I am an Assistant State Public Defender, licensed to practice law in

Minnesota. I represent Brock Fredin in this direct appeal of his Ramsey County

convictions of Count 1, stalking (Minn. Stat. § 609.747, subd. 2(6)) and Count 2,

restraining order violation (Minn. Stat. § 609.748, subd. 6(b)).

      2. I filed appellant's brief on June 13, 2019, arguing that the evidence was

insufficient to convict appellant of stalking and that the district court erred by

giving a no-adverse-inference jury instruction.

      3. On June 26, 2019, this court stayed the appeal to allow appellant to

pursue postconviction relief and remanded the matter to the district court.

      4. On July 19, 2019, appellant filed a petition for postconviction relief.
  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 58 of 62



      5. On August 29, 2019, the district court filed an order granting appellant's

petition. The district court vacated appellant's stalking conviction and

adjudicated appellant's restraining order violation conviction.

      6. On September 3, 2019, the district court filed an order sentencing

appellant on the restraining order violation conviction to 90 days in jail, with

credit for 90 days served.

      7. Appellant asks the court to dissolve the stay and reinstate the appeal to

allow him to challenge the restraining order conviction, as argued in the

principal brief appellant originally filed, and to allow appellant to file a pro se

supplemental brief.

      8. I will not be filing a supplemental brief and rely on Argument II as set

forth in the principal brief.

     I declare under penalty of perjury that everything I have stated in this
document is true and correct.


September 12, 2019                             Is! Me),i/S,Sta, SktAri,d4t9v

                                               Melissa Sheridan




                                           2
              CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 59 of 62
                                           Melissa Sheridan
                                   Assistant Appellate Public Defender

                                           For Conflicts and Other Cases Referred By
                                           The Minnesota Appellate Public Defender
                                                                                              August 23, 2019
                                    1380 Corporate Center Curve, Suite 320, Eagan, MN 55121
                                                   Telephone (651) 686-8800




Our File No. 18AT000310



August 23, 2019



Clerk of Appellate Courts
305 Minnesota Judicial Center
25 Rev. Dr. Martin Luther King Jr. Blvd.
St. Paul, MN 55155-6102

         Re: State v. Fredin, App. Ct. File No. A19-0085

Dear Clerk:

This status letter is being filed pursuant to the court's June 26, 2019 order staying the appeal and remanding the
case to the district court for postconviction proceedings. On July 23, 2019, the state filed its response to Mr.
Fredin's postconviction petition and the district court has the matter under advisement.

As ordered, I will keep the court informed of the district court proceedings.

Sincerely,

 /s//feA's'sa cf4eedaff

Melissa Sheridan
Assistant Public Defender

MS:sar

cc: Attorney General Keith M. Ellison
    Assistant St. Paul City Attorney Judith A. Hanson
    Appellant Brock Fredin
  CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 60 of 62



                                      A19-0085
                              STATE OF MINNESOTA                 September 12, 2019

                              IN COURT OF APPEALS


State of Minnesota,
                        Respondent,
                                       NOTICE OF MOTION AND MOTION
      vs.                              TO REINSTATE APPEAL

Brock William Fredin,
                   Appellant.


TO: The Minnesota Court of Appeals, Minnesota Attorney General Keith
     Ellison and Assistant St. Paul City Attorney Judith A. Hanson

      PLEASE TAKE NOTICE that appellant Brock William Fredin moves the

Minnesota Court of Appeals for an order reinstating this appeal. This motion is

made pursuant to this court's June 26, 2019 order, and is based on the attached

affidavit of counsel.

Dated: September 12, 2019              Respectfully submitted,

                                         Is! Mai,5,34,SIA-eAri,eLa&k,
                                       Melissa Sheridan
                                       Assistant State Public Defender
                                       Attorney License No. 180269
                                       1380 Corporate Center Curve, Suite 320
                                       Eagan, MN 55121
                                       (651) 686-8800

                                       Attorney for Appellant
CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 61 of 62




                           O
              CASE 0:17-cv-03058-SRN-HB Document 103-1 Filed 10/30/19 Page 62 of 62


                                                                                              Brock F <brockf12@gmail.com>



DR18_001303
2 messages

Open City <OpenCity@minneapolismn.gov>                                                             Fri, Oct 18, 2019 at 10:45 AM
Reply-To: Open City <OpenCity@minneapolismn.gov>
To: brockf12@gmail.com
Cc: ResponsibleAuthority@minneapolismn.gov


  Good morning,

    I'm reaching out to you today because our records show that you submitted a Data Practices request to the City of
 Minneapolis at the beginning of April in 2018. Unfortunately, our office has experienced a significant amount of turnover in
 the last year, and the person previously working on your request is no longer at our office. We noticed that we couldn't find
 a record of data ever being sent to you for your request.

 If you are still interested in receiving data, could you please reply all to the to this email letting us know? If we do not
 receive a response from you by COB on October 28th, we will assume that you are no longer interested in receiving the
 data you requested.

 If you have any questions or concerns, please let us know.

 Thank you,

 Jacob Crawford

 Records Management Specialist

 City of Minneapolis – City Clerk

 350 S. Fifth St. – Room #304

 Minneapolis, MN 55415



 Office: 612-673-2476

 Jacob.Crawford@minneapolismn.gov


 Ref:MSG2235948


Brock F <brockf12@gmail.com>                                                                       Fri, Oct 18, 2019 at 12:50 PM
To: Open City <OpenCity@minneapolismn.gov>
Cc: ResponsibleAuthority@minneapolismn.gov

 It is my belief the request was deliberately ignored. Yes, of course I want the data.
 [Quoted text hidden]
